1 Reported in 238 N.W. 677.
Certiorari to the industrial commission to review its order denying compensation for the death of Herman A. Quast, the petitioner being his widow.
At the time of his death, September 9, 1930, Mr. Quast was a director and president of respondent bank, doing business at Wheaton, the county seat of Traverse county. His death resulted from an accident to his automobile, which he was driving as a participant in a "good will tour" put on by Wheaton business men to advertise the county fair soon to take place under the auspices of the Traverse County Agricultural Association. Putting aside the *Page 330 
question whether the employment of Mr. Quast was exclusively executive in character (Donaldson v. William H. B. Donaldson Co. 176 Minn. 422, 223 N.W. 772; Erickson v. Erickson Furniture Co. 179 Minn. 304, 229 N.W. 101) we find the record open to the conclusion that his participation in the good will tour was not referable to his connection with the bank, but only the voluntary act of a public-spirited citizen desiring to further community enterprise. That was the view taken by the industrial commission. It is so well founded in the evidence that it should not be disturbed.
Order affirmed.